Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 5-13, 15-18, and 21 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
The declaration under 37 CFR 1.132 filed 02/04/2021 is insufficient because the data presented does not provide a nexus between the data presented and the instant claims; the unbounded ranges of the X-ray diffraction ratio of peak intensity and D-band peak intensity ratio to a G-band peak intensity ratio a Raman spectrum refer to unbounded ranges of the lower bound of the X-ray diffraction and upper bound of the Raman spectrum that do not develop a nexus to the data presented at page 3. The declaration refers only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Claim 1 has been amended to make clear that the electrode catalyst for fuel cells does not have a catalyst vis-à-vis the amendment toward a catalyst-supporting carrier. For claim 1 to be directed toward an electrode catalyst, it would need to recite some element that is capable of being a catalyst, such as a catalyst metal.
Claims 2 and 6-13 are rejected due to dependency of independent claim 1; claims 15-20 are rejected due to dependency upon independent claim 14.

Claim Rejections - 35 USC § 103
Claims 1-2, 5-13, 15-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/063924, cited by application 02/12/2020 with English translation attached.
As to claims 1-2, 5, 10-12, 15-18, and 21, WO 924 teaches a fuel cell obtained by highly dispersing and supporting catalyst metal particles of platinum [claim 5] on the surface of carbon black, see e.g. [0020]. WO 924 further teaches a graphitized [0018] carbon material [0017]. WO 924 further 
With regards to the claim graphite structure, one of ordinary skill in the art would appreciate that the observed results of an X-ray diffraction spectrum and Raman spectrum would provide an analytical result of the structure of the graphite structure of the carbon material. In this regard, the graphitization process and the starting carbon source material would result in the product that provided the observed results of analytical techniques such as X-ray diffraction or Raman spectroscopy. The instant specification produces the graphitized structure by using a preferred carbon source of acetylene, graphitized in an inert atmosphere in a range of 1000 °C to 2500 °C for 1 to 24 hours, see [0030] and [0034], reproduced below for convenience. The instant specification also performs an activation step on the graphitized carbon, preferably in air in a range of 200 to 800 °C for 1 to 5 hours, see [0033], reproduced below for convenience.
[0030] The carbonization step (graphitization treatment step) can be carried out by heat treating a raw material such as raw material charcoal under an inert atmosphere, for example, at a temperature of 1000 °C to 2500 °C for 1 to 24 hours. Thereafter, the activation step is carried out by heat treating the carbonized raw material charcoal in a predetermined amount of air. The obtained carbon material may be subjected to a washing step and/or a crushing step as required.
[0033] The activation step is preferably carried out in the presence of an oxygen-containing gas, more preferably in the presence of air. In the heat treatment step, for example, a reaction between carbon and water vapor, a reaction between carbon and oxygen, a reaction between carbon dioxide generated from a combustion reaction and carbon, or the like occurs.  The  peak  intensity  ratio  IAIG  (and  peak intensity ratio D/G) of the carbon material to be obtained may vary also by this heat treatment, as by the above carbonization step, depending on the conditions such as the heating temperature and heating time.  Thus, the conditions are desirably adjusted as appropriate. The heat treatment temperature is preferably 200 to 800 C, more preferably in the range of 300 to 600 °C. The heat treatment time is preferably in the range of 1 to 5 hours, more preferably in the range of 2 to 3 hours.
[0034] Examples of the raw material of the carbon material include, but not particularly limited to, coal coke, petroleum pitch, petroleum coke, and hydrocarbon gases such as acetylene. In order to reduce metal impurities and uncarbonized products such as tar, hydrocarbon gases such as acetylene are preferred.


Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
As discussed above, the graphite structure of the carbon material produced by WO 924 is produced by a substantially identical process and is therefore expected to have a substantially similar structure. Therefore, if one of ordinary skill in the art were to utilize analytical techniques to obtain X-ray diffraction and Raman data from the graphite structure of the carbon material, one would expect to 
As to claims 6-9, WO 924 teaches a well-known ionomer of Nafion solution as an ionomer [claim 6] is uniformly applied to the surface of the catalyst layer [claim 7] to form an electrode assembled into a fuel cell unit [claims 8 and 9], see [0022].
With regards to claim 13, it is emphasized that WO 924 further teaches the crystallize thickness Lc of the (002) plane of the carbon crystallize being 20-30 angstroms (i.e. 2-3 nm), see [0011], [0023], which is a range that overlaps the claimed range of Lc from 1.0 to 3.0 nm as it relates to claim 12; This emphasizes the similarity of the crystallize size dimensions of the prior art. One of ordinary skill readily appreciates that the with regards to the crystallize size as determined using the Scherrer equation based on the (002) plane of X-ray diffractometer spectrum as disclosed in instant [0020], for crystallite thickness Lc and crystallite width La, the graphite structure of the carbon material produced by WO 924 is produced by a substantially identical process and is therefore expected to have a substantially similar structure. Therefore, if one of ordinary skill in the art were to utilize analytical techniques to obtain X-ray diffraction spectra, one would expect to observe a substantially similar result for the measurement of crystallite width La. 




Response to Arguments


Prior Art Made of Record and Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ouvry, US 6,444,347 B1, teaches fibers for a proton exchange membrane fuel cell catalyst that are also remarkable in that they are structurally constituted by a large number of small crystallites having a mean height Lc of about 1 nm and a mean lateral size La of about 3 nm. These crystallites offer a large number of active sites at the margins of graphene planes which favor the formation of surface functional groups when the fabric is re-exposed to air after carbonization. Subsequent activation considerably amplifies the density of surface functions.
Takahashi, US 2011/0200917 A1, teaches highly crystalline carbon supports having Lc of 2.3-3.6 nm over a range of crystallization degrees of 6-100%, see table 1.
Previously made of record, Yang, Dongxing, et al. "Chemical analysis of graphene oxide films after heat and chemical treatments by X-ray photoelectron and Micro-Raman spectroscopy." Carbon 47.1 (2009): 145-152., teaches Raman D and G band results with varying intensity ratios, see figures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip A Stuckey whose telephone number is (571)272-9875.  The examiner can normally be reached on Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP A. STUCKEY/Examiner, Art Unit 1723